Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1-4 and 12 are under consideration in this application.
            Claims 6, 8, 13, 16 and 17 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b). 
Election/Restrictions
            The restriction requirement is deemed sound and proper and the finality is hereby maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Again, there is a lack of enablement since the specification fails to show how the claimed form is maintained in the pharmaceutical compositions.   Again, the specification fails to describe the form in the pharmaceutical compositions claimed in terms of their X-ray diffraction pattern or infrared spectrum data.  See page 1843 of US Pharmacopia.  It is well recognized in the art that when a crystalline form for a drug is prepared into a solid formulation, unless specific and particular conditions can be described, the form is expected to change to the most thermodynamically stable one.
Applicants have failed to provide any objective evidence that the instant form is indeed maintained in the compositions.  Applicants have provided no objective evidence that the instant polymorph will not be identical to the prior art compounds because “when a crystalline solid is dissolved in solvent, the crystalline structure is lost so that different polymorphs of the same substance will show the same absorption spectra as solution” (see Jain p. 316).  It is well recognized in the art that for a given crystalline form of a drug, in absence of explicit enabling description, in view of the high degree of unpredictability, even if one is in possession of a particular crystalline form, no predictability can be found that such forms will prevail in pharmaceutical compositions. 
             Claim 12 recites any and all carriers which include diluents. Moreover, the specification is silent as to what solid carrier maintains the compound having the X-ray diffraction pattern of claim 1.   Excipients affect products especially when crystalline forms encounter solvents or water during formulation.  While the crystalline form having an X-ray analysis and IR of the 
 Again, no where in the specification is a composition of “the particular XRD” of the claimed form is described or made, that is the composition contains the material having the XRD peaks recited in the specification.  
              In evaluation of possession, it was clearly provided to applicants that:
          -- the specification fails to disclose any carrier that retains the crystallinity of the compound;
--a complete review of the skill level of artisan in the field providing that the field is well aware of preserving crystallinity proper solid carrier, proper compression condition, etc. must provided for such composition to be available (see Muzaffar, Jain, Doelker or Otsuka et al. provided;
              The state of the pharmaceutical composition containing polymorphic form art provided per ponderous of evidence that unless specific and particular conditions can be obtained, the formulation process would cause polymorphic forms to change.
  See : 
          --Muzaffar et al. p.60 "At any one temperature and pressure only one crystal form of a       drug is stable and any other polymorph existing under these conditions will convert to the stable form .... " And p.63-65 (a)-(h) pharmaceutical preparing processes affect polymorphism; 

--Jain et al. p.322-326, manufacturing processes that affect polymorphs ; 

--Doelker et al., 2002 abstract, "One may also observe changes in technology or pharmaceutical properties that are due to polymorphic environmental conditions undergone by the product or the dosage form" 



--Otsuka et al. p.852  ...in formulation studies and the method preparing CBZ has been shown to affect the drug's pharmaceutical properties through the polymorphic phase transformation of the bulk CBZ powder during the manufacturing process"

Taday et al. p. 831 states “Once in the desired crystalline form, the polymorphis state may be changed by incorrect storgage or even during tablet preparation and p. 836, figure 8, wherein compound of four form in pharmaceutical composition resulted in similar spectra,  i.e., form. 

The pharmaceutical composition field has well recognized that stability of an active principle i.e. specific polymorphic form of a compound, has no predictability on its outcome in composition processing.   It is known in the art that:
--Singhal et al. “..It should be pointed out that a major portion of any formulation effort is the choice of exipients and processes which minimize the chemical instability of the drug….” P.338, left col.

--CMU phar. Polymorph. “there are a number of examples in which polymorphic molecules change crystal structure under processing conditions while in contact with liquids or solid material.  In these enviroments, it is difficult to apply standard techniques to identify the predict the transformation….”  See p.1-2 para.

--US 6,627,646, col. 1-2, especially, "..from thermodynamic considerations only one polymorph will be stable;.....however, thermodynamic stability is not sufficient to ensure that the stable polymorph will always be produced…….most transformations occur in suspension and are solvent mediated…..other transformations are irreversible over a broad range of temperature.      

	The Office has met the burden of establishing a prima facie case of lacking sufficient description based on the complete review of the specification in view of the state of the art.
In evaluation of enablement, it was clearly delineated that the specification is silent as to what specific excipients and preparation conditions are employed to form the composition containing the specific form I well before the formulation is even administered to a patient. 

              In view of the per ponderous of evidence as delineated supra, it is evidenced that a crystalline drug does not automatically keeps its form in the pharmaceutical composition, thus absent of any enablement from the specification, enablement for the claimed composition and use is lacking.
            Also, note that as it has been delineated by evidence of the field, transformation of polymorph in pharmaceutical composition is not chemical stability of a crystalline form alone but its interaction with material and condition while composition is being made.   Processing for composition including conventional and liquid material which are well known to abolish crystallinity of a compound.   The synthesis, isolation and characterization of a crystal, thus, provided no description or enablement that how such crystallinity, stability or physical characteristic of the isolated “form” will be incorporated and stayed in a formulation.
              Applicants have provided no information that the "composition" that was administered to patients has the X-ray diffraction pattern, that the claimed form was "maintained" in the composition.  
Allowable Subject Matter
Claims 1-4 are allowed.
Conclusion
             Claim 12 is not allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 9, 2021